     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 1 of 7 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Karen Marroquin
7
                                     UNITED STATES DISTRICT COURT
8

9                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10
                                                  CASE NO. 2:19-cv-06398
11
     Karen Marroquin,
12
                               Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
15   Bank of America, National Association,         2. Violation of the Telephone Consumer
                                                       Protection Act
16                             Defendants.
17

18          COMES NOW Plaintiff Karen Marroquin, an individual, based on information and belief,
19   to allege as follows:
20                                           INTRODUCTION
21      1. This is an action for damages brought by an individual consumer for Defendant’s violations
22   of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
23   “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
24   practices and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
25   (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
26   to consumers.
27

28

                                                    1
     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 2 of 7 Page ID #:2




1        2. Plaintiff brings this action against Defendant Bank of America, N.A. (hereinafter
2    “Defendant” or “BANA”) for its abusive and outrageous conduct in connection with debt
3    collection activity.
4        3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
5    and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
6
            dependent upon the collection of just and owing debts. Unfair or deceptive
7           collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
8           credit to consumers.
9
              (2) There is need to ensure that debt collectors and debtors exercise their
10            responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
11

12
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
13            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
14

15       4. While many violations are described below with specificity, this Complaint alleges
16   violations of the statutes cited in their entirety.
17       5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
18   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
19   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
20   automated or prerecorded calls.
21                                      JURISDICTION & VENUE
22       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
23   227.
24       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
25                                      GENERAL ALLEGATIONS
26       8.    Plaintiff Karen Marroquin (hereinafter “Plaintiff”) is an individual residing in the state
27   of California, and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
28

                                                           2
     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 3 of 7 Page ID #:3




1       9.      At all relevant times herein, Bank of America was a company engaged, by the use of mail,
2    email, and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as
3    defined by Cal. Civ. Code §1788.2(f).
4       10. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
5    Civ. Code §1788.2(c)
6       11. Plaintiff had taken out an unsecured loan with Defendant in approximately 2016.
7       12. The loan Plaintiff took from Defendant was extended primarily for personal, family or
8    household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
9    1788.2(d) of the Rosenthal Act.
10      13. Defendant has been attempting to collect on a debt that originated from monetary credit
11   that was extended primarily for personal, family, or household purposes, and was therefore a
12   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
13   Act.
14      14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
15   from what Plaintiff is informed and believes was a consumer credit transaction, the money
16   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
17   of the Rosenthal Act.
18      15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
19   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
20   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
21   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
22   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
23   Act.
24      16. Plaintiff’s account was an unsecured loan and Plaintiff began making payments on the
25   account.
26      17. Plaintiff was making payments on the loan before she became financially unable to keep
27   up with the monthly payments.
28

                                                       3
     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 4 of 7 Page ID #:4




1        18. Defendant began contacting Plaintiff in approximately May of 2019 to inquire about the
2    status of the loan and to collect on the payments that were no longer being made.
3        19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
4    of financial relief.
5        20. Counsel for Plaintiff sent Defendant a letter confirming representation of Plaintiff and
6    informing Defendant that it was to no longer contact Plaintiff directly and that all
7    calls/letters/collection efforts were to no longer be directed at Plaintiff.
8        21. The contents of the letter also informed Defendant that Plaintiff was withdrawing her
9    consent to be contacted on her cellular telephone.
10       22. Counsel for Plaintiff sent the letter of representation to Defendant on or about May 15,
11   2019.
12       23. Plaintiff informed Defendant that she was revoking her consent to be called on her
13   telephone in May of 2019.
14       24. Defendant continued to contact Plaintiff between approximately May 15, 2019 – present;
15   the type of contact was through phone calls to Plaintiff’s cellular telephone.
16       25. Defendant would sometimes call Plaintiff numerous times each day demanding payment
17   on the account.
18       26. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
19       27. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
20   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the
21   debt owed to Defendant and that Plaintiff revoked consent to be contacted on her cellular
22   telephone.
23       28. Defendant’s calls were frequent in nature and continued despite receiving written
24   confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
25   telephone were to stop.
26       29. Despite receiving written notice regarding Plaintiff’s representation by counsel and
27   revocation of her consent to be contacted on her cellular telephone Defendant continued to call
28   and contact Plaintiff daily regarding her account with Defendant.

                                                        4
     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 5 of 7 Page ID #:5




1       30. In addition to the calls placed to Plaintiff’s cell phone after she revoked her consent and
2    made Bank of America aware of her representation by counsel, Bank of America sent written
3    payment demands to Plaintiff’s home.
                                    FIRST CAUSE OF ACTION
4
                                       (Violation of the Rosenthal Act)
5                                     (Cal. Civ. Code §§ 1788-1788.32)
                                    (Against Defendant Bank of America)
6

7       31. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

8    above as though fully set forth herein.

9       32. Plaintiff provided written notice that she was represented by sending Defendant a letter

10   with the name, address, and contact information of her attorney and informed Defendant that she

11   was represented.

12      33. Defendant continued to call and attempt to make contact with Plaintiff despite receiving

13   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal

14   with the debt that was owed to Defendant.

15      34. The calls and communications made by Defendant to Plaintiff were not related to

16   statements of Plaintiff’s account and were attempts to collect a debt.

17      35. Plaintiff received numerous calls and from Defendant beginning approximately May 15,

18   2019 - present.

19      36. In addition to the calls placed by Defendant, Defendant mailed several collection notices

20   to Plaintiff’s home address after being made aware that Plaintiff was represented by counsel.

21      37. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed

22   that Plaintiff had retained an attorney.

23
                                     SECOND CAUSE OF ACTION
24                                        (Violation of the TCPA)
                                              (47 USC § 227)
25                                  (Against Defendant Bank of America)
26
        38. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above
27
     as though fully set forth herein.
28

                                                      5
     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 6 of 7 Page ID #:6




1       39. Since at least early May of 2019 Defendant started calling Plaintiff’s cellular telephone

2    requesting that payment be made on the accounts Plaintiff held with Defendant.
3       40. Defendant was informed that Plaintiff revoked her consent to be contacted by Defendant

4    in May of 2019.
5       41. Defendant called Plaintiff numerous times since Plaintiff withdrew her consent to be

6    contacted by an automatic dialing machine.
7       42. Defendant would contact Plaintiff nearly daily regarding payment on the accounts.

8       43. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

9    the collection messages without Plaintiff’s prior express consent.
10      44. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”

11   as defined by 47 U.S.C. §227(a)(1).
12      45. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency

13   purposed as defined by 47 U.S.C. §227(b)(1)(B).
14      46. Plaintiff expressly revoked any consent that may have previously been given to Defendant

15   to be contacted by an automatic dialing machine in May of 2019.
16      47. Overall Plaintiff was contacted at least 89 (eighty-nine) times by Defendant on her cellular

17   phone.
18      48. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).

19                                      PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff prays for judgment as follows:
21              a. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
22                  be proven at trial, which are cumulative and in addition to all other remedies
23                  provided for in any other cause of action pursuant to California Civil Code
24                  §1788.32.
25              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
26                  §1788.30(b), which are cumulative and in addition to all other remedies provided
27                  for in California Civil Code §1788.32; and
28              c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.

                                                     6
     Case 2:19-cv-06398-PSG-PLA Document 1 Filed 07/24/19 Page 7 of 7 Page ID #:7




1                  Code §1788.30(c).
2              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
3                  for each and every violation.
4              e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
5                  the future.
                                                          Gale, Angelo, Johnson, & Pruett, P.C.
6

7    Dated: July 24, 2019                          By:    /s/ Elliot Gale
                                                          Elliot Gale
8                                                         Joe Angelo
                                                          Attorneys for Plaintiff
9

10                                  DEMAND FOR JURY TRIAL

11          Plaintiff hereby demands trial of this matter by jury.
12

13                                                        Gale, Angelo, Johnson, & Pruett, P.C.

14   Dated: July 24, 2019                                 /s/ Elliot Gale
                                                          Elliot Gale
15
                                                          Joe Angelo
16                                                        Attorneys for Plaintiff

17

18

19

20

21

22

23

24

25

26

27

28

                                                      7
